           Case 20-40087-KKS     Doc 53   Filed 06/21/21   Page 1 of 3




                UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

IN RE:                                 CASE NO.: 20-40087-KKS
                                       CHAPTER 13
TERI MORRISON

      Debtor                          /


      CHAPTER 13 TRUSTEE'S OBJECTION TO DEBTOR'S
  MOTION TO MODIFY CONFIRMED CHAPTER 13 PLAN (DOC. 51)

      COMES NOW, LEIGH DUNCAN GLIDEWELL, Chapter 13 Trustee, by

and through her undersigned attorneys, and hereby files her Objection to Debtor's

Motion to Modify Confirmed Chapter 13 Plan (Doc. 51), and states:

      1. The Trustee has reviewed the Debtor's Motion to Modify Confirmed

Chapter 13 Plan (Doc. 51) and Second Amended Chapter 13 Plan (Doc. 52).

      2. Part 3.1 of the Plan reflects NONE; however, the Plan also proposes for

the Trustee to disburse monthly mortgage payments to AmeriFirst Home Mortgage

in the amount of $602.00 per month. The Plan further provides for the Trustee to

cure a post-petition mortgage arrearage; however, the Plan fails to state which

month the Trustee is to begin disbursing mortgage payments and/or the number the

payments to be made by the Trustee. Therefore, the Trustee is unable to determine

the total amount of the mortgage claim to be disbursed through the Plan. Further,
            Case 20-40087-KKS     Doc 53   Filed 06/21/21   Page 2 of 3




the Notice of Mortgage Payment Change filed May 7, 2021 reflects the mortgage

payments are $600.59 beginning June 1, 2021.

      3. It appears that the Plan base is not sufficient to pay all allowed secured,

priority and administrative claims.

      4. The Plan does not provide for treatment of home mortgage payments and

escrow amounts upon filed notification(s) of mortgage payment changes, including

Plan base adjustments needed to ensure feasibility of the Plan or to meet the

liquidation test or to pay the minimum distribution amount due, if applicable.

      5. The Debtor has failed to provide a copy of the 2020 United States Income

Tax Return, and any applicable refund, to the Chapter 13 Trustee. A Motion to

Dismiss is pending.

      RESPECTFULLY SUBMITTED.



                                /s/Leigh D. Hart or
                                /s/William J. Miller, Jr.
                                  OFFICE OF CHAPTER 13 TRUSTEE
                                  POST OFFICE BOX 646
                                  TALLAHASSEE, FL 32302
                                  ldhecf@earthlink.net
                                  850-681-2734 "Telephone"
                                  850-681-3920 "Facsimile"
                Case 20-40087-KKS    Doc 53   Filed 06/21/21   Page 3 of 3




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing has

been furnished by the court's current CM/ECF notice of electronic filing or first

class mail to:

TERI MORRISON
86 LISA DRIVE
CRAWFORDVILLE, FL 32327

LEIGHANNE BOONE
UPRIGHT LAW LLP
207 WEST PARK AVE., SUITE B
TALLAHASSEE, FL 32301

on the same date as reflected on the Court's docket as the electronic filing date for

this document.


                                    /s/Leigh Duncan Glidewell
                                    /s/William J. Miller, Jr.
                                      OFFICE OF CHAPTER 13 TRUSTEE
June 18, 2021
